          Case 1:20-cv-03746-LJL Document 29 Filed 05/21/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, et al.,

                       Plaintiffs,
v.                                                    CASE NO.: 1:20-CV-03746 (LJL)

STEVEN J. BROOKS, et al.,

                       Defendants.


                            NOTICE OF SPECIAL APPEARANCE


       PLEASE TAKE NOTICE that Ryan M. Billings, of Kohner, Mann & Kailas, S.C.,

specially appears1 for Defendants Steven J. Brooks, NianticVista Energy, LLC, Gregory Merle,

and Riverview Energy Corporation, and requests that all subsequent documents be served upon

him at the address listed below.

       Dated this 21st day of May, 2020

                                          By:         s/ Ryan M. Billings
                                                      Ryan M. Billings
                                                      S.D.N.Y. Bar No. RB0378
                                                      KOHNER, MANN & KAILAS, S.C.
                                                      4650 N. Port Washington Road
                                                      Milwaukee, WI 53212-1059
                                                      Telephone:    (414) 962-5110
                                                      Facsimile:    (414) 962-8725
                                                      Email:        rbillings@kmksc.com




1
  None of the Defendants for which undersigned counsel is specially appearing have been served
with the Complaint or the waiver of service form counsel requested under Fed. R. Civ. P. 4.
Counsel specially appears for the purpose of defending against the preliminary injunction sought
by Plaintiffs, with the intent to contest jurisdiction and venue in this Court at an appropriate time
after being served, and is appearing without waiving the right to contest jurisdiction and venue,
including but not limited to the right to move to compel arbitration.
Case 1:20-cv-03746-LJL Document 29 Filed 05/21/20 Page 2 of 2




                                   Attorneys for Defendants Steven J. Brooks,
                                   NianticVista Energy, LLC, Gregory Merle,
                                   and Riverview Energy Corporation




                             -2-
